Exhibit 10.2

 
NEGOTIABLE SUBORDINATED TERM LOAN NOTE
 
$9,969,816.08 
June 17, 2010





FOR VALUE RECEIVED, the undersigned, SOUTHWEST IOWA RENEWABLE ENERGY, LLC, an
Iowa limited liability company (the “Borrower”), hereby promises to pay to the
order of ICM, INC, a Kansas corporation (the “Lender”), the principal sum of
NINE MILLION NINE HUNDRED SIXTY NINE THOUSAND EIGHT HUNDRED SIXTEEN DOLLARS
08/100ths ($9,969,816.08) (plus any PIK Interest which is capitalized and added
to the outstanding principal balance of this Note) on August 31, 2014.  The
Borrower hereby covenants and agrees to pay to the Lender as a mandatory
prepayment on this Note, within three (3) Business Days’ after receipt thereof,
Twenty-Four Percent (24%) of the net cash proceeds received by the Borrower from
each sale or other issuance of any equity or debt securities of the Borrower
(excluding any such securities evidencing senior indebtedness, trade payables
incurred in the ordinary course of business, and any purchase money indebtedness
incurred for the purpose of financing all or any part of the cost of acquiring
an asset, together with any refinancings or renewals of the foregoing) after the
date of this Note.  Amounts repaid or prepaid under this Note may not be
reborrowed.
 
The Borrower further promises to pay to the order of the Lender interest on the
from time to time outstanding principal balance of this Note (including any
increase in the outstanding principal balance of this Note which is attributable
to the capitalization of PIK Interest) prior to the maturity of this Note as
follows: (a) so long as no Event of Default under this Note has occurred and is
continuing, at a rate per annum equal to Seven and One-Half Percent (7-1/2%) per
annum over and above the Floating Rate (which rate of interest shall fluctuate
as and when the Floating Rate shall change) and (b) so long as any Event of
Default under this Note has occurred and is continuing, at a rate per annum
equal to Ten and One-Half Percent (10-1/2%) per annum over and above the
Floating Rate (which rate of interest shall fluctuate as and when the Floating
Rate shall change), Said interest shall be due and payable semi-annually in
arrears on each January 31st and July 31st commencing July 31, 2010, and at the
maturity of this Note, whether by reason of acceleration or otherwise; provided,
however, that prior to the maturity of this Note, the Borrower, at is option,
shall have the right to, in lieu of paying such accrued and unpaid interest in
cash, capitalize and add any or all of the accrued and unpaid interest on this
Note (the “PIK Interest”) to the outstanding principal balance of this Note (and
any accrued and unpaid interest on this Note which is not paid in cash on its
due date shall automatically be capitalized and added to the outstanding
principal balance of this Note on such due date).  From and after the maturity
of this Note, whether by reason of acceleration or otherwise, interest shall
accrue and be due and payable on the demand of the Lender on the from time to
time outstanding principal balance of this Note (including any increase in the
outstanding principal balance of this Note which is attributable to the
capitalization of PIK Interest) at a rate per annum equal to Ten and One-Half
Percent (10-1/2%) per annum over and above the Floating Rate (which rate of
interest shall fluctuate as and when the Floating Rate shall change).
 
Interest on this Note shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day).  All payments received by the Lender under or in
respect of this Note shall be allocated among the principal,
 

 
 

--------------------------------------------------------------------------------

 

interest, collection costs and expenses and other amounts due under this Note in
such order and manner as the Lender shall elect.
 
The books and records of the Lender showing the account between the Lender and
the Borrower shall be admissible in evidence in any action or proceeding and
shall constitute prima facie proof of the items therein set forth.
 
The Borrower shall have the right, upon not less than thirty (30) days’ prior
written notice to the Lender, to prepay all at any time or any portion of the
from time to time outstanding principal balance of this Note at any time without
penalty or premium.
 
The Borrower shall make each payment of principal of, and interest on, this Note
and all other amounts payable under this Note not later than 12:00 noon (central
standard time) on the date when due by wire transferring such amounts to such
bank account of the Lender as the Lender may from time to time designate in
writing.  Any such payment received by the Lender after 12:00 noon (central
standard time) shall be deemed to have been paid on the next succeeding Business
Day.  Whenever any payment of principal of, or interest on, this Note shall be
due on a day which is not a Business Day, the date for payment thereof shall be
extended to the next succeeding Business Day.  If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon, at the
then applicable rate, shall be payable for such extended time.  The acceptance
by the Lender of any payment of principal or interest due under this Note after
the date it is due shall not be held to establish a custom or waive any rights
of the Lender to enforce prompt payment of any further payments or otherwise.
 
The Lender shall have the right, at its option and upon at least fifteen (15)
days prior written notice to the Borrower, to elect to convert all or any
portion of the outstanding principal balance of this Note (excluding any portion
of the outstanding principal balance of this Note which is attributable to the
capitalization of PIK Interest) into Series C Units of the Borrower.  In the
event any such election is made, the number of Series C Units to which the
Lender will be entitled shall be equal to the quotient obtained by dividing (a)
the portion of the outstanding principal balance of this Note which the Lender
has elected to convert, by (ii) a per unit price equal to $3,000.00 (the
“Conversion Price”).  On the date of the conversion of all or any portion of the
outstanding principal balance of this Note, the Borrower at its expense will
issue in the name of and deliver to the Lender a certificate or certificates for
the number of Series C Units to which the Lender is entitled as a result of such
conversion.  If a fraction of a unit would result upon conversion of this Note
pursuant to this paragraph, the Borrower will, in lieu of issuing a fractional
unit, pay in cash the amount of principal represented by the fractional unit
calculated on the basis of the Conversion Price.  The Lender and the Borrower
each agree to execute all necessary documents in connection with the conversion
of all or any portion of this Note.
 
The Borrower hereby represents and warrants to the Lender that (a) all of the
proceeds of the loan evidenced by this Note will be used by Borrower solely to
make payments on the Borrower’s existing indebtedness to Commerce Bank, National
Association, (b) the Borrower is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Iowa, (c)
the execution, delivery and performance by the Borrower of this Note and the
issuance by the Borrower of any Series C Units pursuant to the conversation
rights granted to the Lender in this Note (i) are within the limited liability
company powers of the
 

 
 

--------------------------------------------------------------------------------

 

Borrower, (ii) have been duly authorized by all necessary limited liability
company action on the part of the Borrower, (iii) require no consent, approval
or authorization of, action by or in respect of or filing or recording with any
governmental or regulatory body, agency or official or any other third party and
(iv) do not conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under or result in any violation of, the
terms of the articles or organization, operating agreement or other
organizational documents of the Borrower, any applicable law, rule, regulation,
order, writ, judgment or decree of any court or governmental or regulatory body,
instrumentality, authority, agency or official or any agreement, document or
instrument to which the Borrower is a party or by which the Borrower or any of
its property or assets is bound or to which the Borrower or any of its property
or assets is subject, (d) this Note has been duly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the Borrower
and is enforceable against the Borrower in accordance with its terms, and (e)
the Series C Units to be issued by the Borrower pursuant to the conversion
rights granted by terms of this Note have been duly and validly authorized and,
when issued to the Lender pursuant to the terms of this Note, will be duly and
validly issued, fully paid and non-assessable and free of any security interest,
other encumbrance or adverse claim and free of any statutory and contractual
preemptive rights, rights of first refusal and/or similar rights.
 
The Borrower hereby covenants and agrees that it will not (a) declare, make or
pay any distribution, dividend or other payment of any kind (whether in cash,
property, membership interests, other equity interests or otherwise) on any
outstanding membership interests or other equity interests of or in the
Borrower, (b) allow, or propose to allow, any amendment, modification or change
to the Borrower’s Articles of Organization or Third Amended and Restated
Operating Agreement, or enter into any other agreement or instrument, or pass
any resolution, which is inconsistent with the terms of this Note, or that would
otherwise limit the rights, privileges or preferences of the Lender under the
terms of this Note or the rights, privileges or preferences of the Series C
Units or other membership interests or other equity interests in existence under
the Borrower’s Third Amended and Restated Operating Agreement or (c) sell or
otherwise issue any membership interests or other equity interests in the
Borrower after the date of this Note without giving the Lender at least thirty
(30) days prior written notice thereof.
 
If any of the following events (“Events of Default”) shall occur: (a) the
Borrower shall fail to make any payment of any principal of interest on or other
amount due under this Note as and when the same shall become due and payable,
whether by reason of demand, maturity, acceleration or otherwise; (b) the
Borrower shall fail to perform or observe any other covenant contained in this
Note; (c) any representation or warranty made by the Borrower in this Note shall
prove to have been untrue or incorrect in any material respect when made or
deemed made; (d) the Borrower shall (i) voluntarily commence any proceeding or
file any petition seeking relief under Title 11 of the United States Code or any
other Federal, state or foreign bankruptcy, insolvency, receivership,
liquidation or similar law, (ii) consent to the institution of, or fail to
contravene in a timely and appropriate manner, any such proceeding or the filing
of any such petition, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator or similar official of itself or a
substantial part of its property or assets, (iv) file an answer admitting the
material allegations of a petition filed against itself in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing
 

 
 

--------------------------------------------------------------------------------

 

its inability or fail generally to pay its debts as they become due or (vii)
take any limited liability company action for the purpose of effecting any of
the foregoing; (e) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of the Borrower, or of a substantial part of the property
or assets of the Borrower, under Title 11 of the United States Code or any other
Federal, state or foreign bankruptcy, insolvency, receivership, liquidation or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator or similar official of the Borrower or of a substantial part of the
property or assets of the Borrower or (iii) the winding up or liquidation of the
Borrower; and any such proceeding or petition shall continue undismissed for
thirty (30) consecutive days or an order or decree approving or ordering any of
the foregoing shall continue unstayed and in effect for thirty (30) consecutive
days; (f) dissolution, termination of existence or operations, merger,
consolidation or transfer of a substantial part of the property or assets of the
Borrower; (g) the Borrower shall become insolvent in either the equity or
bankruptcy sense of the term; (h) a judgment or order is rendered against the
Borrower and either (i) enforcement proceedings have been commenced by any
creditor upon any such judgment or order or (ii) within thirty (30) days after
entry thereof, such judgment or order is not paid or otherwise discharged or
execution thereof stayed pending appeal, or within thirty (30) days after the
expiration of any such stay, such judgment or order is not paid or otherwise
discharged; or a judgment or order in an amount in excess of $100,000.00 is
rendered against the Borrower, irrespective of whether such judgment or order is
paid or otherwise discharged or stayed pending appeal; (i) any default or event
of default shall occur under or within the meaning of any agreement, document or
instrument evidencing, securing, guaranteeing the payment of or otherwise
relating to any outstanding indebtedness of the Borrower for borrowed money
(other than this Note) in a principal amount in excess of $100,000.00 and such
default or event of default shall (1) consist of the failure to pay such
indebtedness when due (subject to any applicable grace period), whether by
reason of maturity, acceleration or otherwise or (2) accelerate the maturity of
such indebtedness or permit the holder or holders thereof to accelerate the
maturity of such indebtedness of otherwise cause such indebtedness to become due
and payable prior to its expressed maturity; (j) any default or event of default
by the Borrower shall occur under or within the meaning of any Material
Agreement which is not cured within any applicable grace or cure period (if any)
and which default or event of default shall (1) consist of a failure by the
Borrower to make any required payment thereunder when due, or (2) allow the
Lender or any affiliate thereof to withhold performance or terminate such
Material Agreement; or (k) any “Event of Default” (as defined therein) shall
occur under or within the meaning of the AgStar Credit Agreement; then, and in
each such event (other than an event described in clauses (d) or (e) above), the
Lender shall have the right to declare that its obligation to make loans under
this Note has terminated, whereupon such obligation of the Lender shall be
immediately and forthwith terminated, and the Lender shall have the further
right to declare the entire outstanding principal balance of and all accrued and
unpaid interest on this Note to be forthwith due and payable, whereupon all of
the unpaid principal balance of and all accrued and unpaid interest on this Note
shall become and be immediately due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower, and the Lender shall have the further right to exercise any and
all other rights and remedies which it may have at law or in equity; provided,
however, that upon the occurrence of any event described in clauses (d) or (e)
above, the Lender’s obligation to make loans under this Note shall automatically
terminate and the entire outstanding principal balance of and all accrued
 

 
 

--------------------------------------------------------------------------------

 

and unpaid interest on this Note shall automatically become immediately due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower, and the Lender shall have
the right to exercise any and all other rights and remedies which it may have at
law or in equity.
 
Upon the occurrence and during the continuance of any Event of Default under
this Note, the Lender is hereby authorized at any time and from time to time,
without notice to the Borrower (any such notice being expressly waived by the
Borrower) and to the fullest extent permitted by law, to set-off and apply any
and all indebtedness and other amounts at any time owing by the Lender to or for
the credit or account of the Borrower against any and all indebtedness of the
Borrower to the Lender evidenced by or arising under or in respect of this Note
irrespective of whether or not the Lender shall have made any demand under this
Note and although such obligations may be contingent or unmatured.  The Lender
agrees to promptly notify the Borrower after any such set-off and application
made by the Lender, provided, however, that the failure to give such notice
shall not affect the validity of any such set-off and application.  The rights
of the Lender under this paragraph are in addition to any other rights and
remedies (including, without limitation, other rights of set-off) which the
Lender may have.  Nothing contained in this paragraph shall impair the right of
the Lender to exercise any right of set-off or counterclaim it may have against
the Borrower and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower unrelated to this Note.
 
In the event that any payment of any principal of or interest on this Note is
not paid when due, whether by reason of demand or otherwise, and this Note is
placed in the hands of an attorney or attorneys for collection, or if this Note
is placed in the hands of an attorney or attorneys for representation of the
Lender in connection with the bankruptcy or insolvency proceedings relating to
or affecting this Note, the Borrower hereby promises to pay to the order of the
Lender, in addition to all other amounts otherwise due on, under or in respect
of this Note, the costs and expenses of such collection and representation,
including, without limitation, reasonable attorneys’ fees and expenses (whether
or not litigation shall be commenced in aid thereof).
 
The Borrower hereby agrees to pay or reimburse the Lender upon demand for (a)
all out- of-pocket costs and expenses including, without limitation, reasonable
attorneys’ fees and expenses, incurred by the Lender in connection with the
preparation, negotiation, execution, administration and/or enforcement of this
Note and (b) all out-of-pocket costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses, incurred by the Lender in
connection with any amendment, modification, extension, renewal or restatement
of this Note.  The Borrower further agrees to pay or reimburse the Lender for
any stamp or other taxes which may be payable with respect to the execution,
delivery, recording and/or filing of this Note.  All of the obligations of the
Borrower under this paragraph shall survive the payment and termination of this
Note.
 
This Note may not be changed, nor may any term or condition be waived, modified
or discharged orally but only by an agreement in writing, signed by the
Lender.  No failure or delay by the Lender in exercising any right, remedy,
power or privilege under this Note shall operate as a waiver thereof; nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.
 

 
 

--------------------------------------------------------------------------------

 

All parties hereto expressly waive presentment, demand for payment, notice of
dishonor, protest and notice of protest.
 
For purposes of this Note, the following terms shall have the following
meanings:
 
AgStar Credit Agreement shall mean that certain Amended and Restated Credit
Agreement dated March 31, 2010, by and among the Borrower, AgStar Financial
Services, PCA, as the Administrative Agent, and the additional commercial,
banking or financial institutions party thereto as banks (collectively, the
“Banks”), as the same may from time to time be further amended, modified,
extended, renewed or restated.
 
Business Day shall mean any day except a Saturday, Sunday, or legal holiday
observed by the Lender or by commercial banks in New York, New York.
 
Eurodollar Business Day shall mean any Business Day on which commercial banks
are open for international business (including dealings in dollar deposits) in
both London and New York, New York.
 
Floating Rate shall mean, as of any Business Day, a rate per annum equal to the
British Bankers’ Association interest settlement rates for U.S. Dollar deposits
for an interest period of six (6) months as of 11:00 a.m. (London time) on such
Business Day (or, if such Business Day is not a Eurodollar Business Day, as of
11:00 a.m. (London time) on the immediately preceding Eurodollar Business Day)
as published on Reuters Screen LIBOR01 Page, or if Reuters Screen LIBOR01 Page
is not available, as published by Bloomberg Financial Services, Dow Jones Market
Services, Telerate or any similar service selected by the Lender.  The Floating
Rate shall be determined and reset semiannually on each February 1st and August
1st (or, if any such day is not a Business Day, the immediately succeeding
Business Day).  The Floating Rate as of the date of this Note is 0.38% per
annum.
 
Material Agreement means any of the following agreements between the Borrower
and the Lender or any affiliate thereof, in each case as the same may be
amended, modified, supplemented and restated from time to time: (a) Agreement
between Owner and Design/Builder on the Basis of Stipulated Price, dated
September 25, 2006; (b) Environmental Permit Agreement, dated April 25, 2008;
and (c) Installation, Training and Support Agreement, dated as of the 1st day of
server installation, 2008.
 
Series C Units shall mean the Series C Units of Borrower which have been created
and authorized by the Third Amended and Restated Operating Agreement, dated July
17, 2009.
 
THE BORROWER HEREBY IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY KANSAS STATE COURT SITTING IN WICHITA, KANSAS OR ANY UNITED STATES OF
AMERICA COURT SITTING IN THE DISTRICT OF KANSAS, AS THE LENDER MAY ELECT, IN ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, (B) AGREES
THAT ALL CLAIMS IN RESPECT TO ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE HELD
AND DETERMINED IN ANY OF SUCH COURTS, (C) WAIVES, TO THE FULLEST

 
 

--------------------------------------------------------------------------------

 

EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH THE BORROWER MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT, (D) WAIVES ANY CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND (E)
WAIVES ALL RIGHTS OF ANY OTHER JURISDICTION WHICH THE BORROWER MAY NOW OR
HEREAFTER HAVE BY REASON OF ITS PRESENT OR SUBSEQUENT DOMICILES.  THE BORROWER
(AND BY ITS ACCEPTANCE HEREOF, THE LENDER) IRREVOCABLY WAIVE THE RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY ACTION IN WHICH THE BORROWER AND THE LENDER ARE
PARTIES RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH THIS NOTE.


This Note shall be binding upon and inure to the benefit of the Borrower and the
Lender and their respective successors and assigns; provided, however, that the
Borrower may not assign or otherwise transfer any of its rights or delegate any
of its obligations or duties under this Note without the prior written consent
of the Lender and any purported assignment, transfer or delegation without the
prior written consent of the Lender shall be null and void.
 
The Lender’s rights pursuant to this Note are subordinated to the rights of the
Banks (as defined in the AgStar Credit Agreement) to the extent set forth in
that Subordination Agreement, dated on or about the date hereof, by and among
Bunge N.A. Holdings, Inc., the Lender, the Trustee for the Public Noteholders
(as defined therein) and AgStar Financial Services, PCA.
 
This Note shall be governed by and construed in accordance with the substantive
laws of the State of Kansas (without reference to conflict of law principles).
 

  SOUTHWEST IOWA RENEWABLE ENERGY, LLC          
 
By:
/s/ Brian T. Cahill       Name:  Brian T. Cahill       Title:  President        
 

 
 
 
 
 

--------------------------------------------------------------------------------

 